Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner note: The corrected notice of allowance is to correct informalities with the previous notice of allowance dated 07/20/21. 
Bullet point d. of the previous notice of allowance: “Claim 8, line 2, change “provides” to –provide--.” has been removed
Bullet point e. of the previous notice of allowance: “Claims 12, 15, 16, 18, 21 and 22: change all instances of “each support post” to --each of the at least one support post--.” has been corrected.
Bullet point h. of the previous notice of allowance: “Claims 16-18 & 22, change all instances of “at least one support post” to –at least one support post of the plurality of support posts--.” has been corrected.
Bullet point i. of the previous notice of allowance: “Claims 16-18 & 22, change all instances of “each support post” to –each support posts of the plurality of support posts--.” has been corrected.

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	Authorization for this Examiner's amendment was given in an interview with Andrew J. Aldag, Reg# 40483 on 07/28/21
The application has been amended as follows: 

Amend claims 1-2, 7-8, 12-13, 15-16, 18, 21-22 as follows:
a.	Claim 1 line 15 change “engages with locking structure at each” to --engages with a locking structure at each--.
b.	Claim 2, line 1 change “further comprising a plurality of support posts” to --wherein the support post comprises a plurality of support posts—
c.	Claim 7 Line 2 & Claim 8 Line 3: change “cables” to --the plurality of cables--.
d.	Claims 12 & 15: change all instances of “each support post” to --each support post of the at least one support post--.
e.	Claim 12, line 18, change “locking structure” to –a locking structure--.
f.	Claim 15, line 1 & 2, change “cables” to –the cable comprises a plurality of cables--.
g.	Claim 13, line 1, change, “further comprising a plurality of support posts” to --wherein the at least one support post comprises a plurality of support posts--.
h.	Claim 15, line 3, change “to the ports” to –the ports--.
i.	Claim 16, change all instances of “at least one support post” to –at least one support post of the plurality of support posts.

k.	Claims 16, 18 & 22, change all instances of “each support post” to –each support posts of the plurality of support posts--. 
	l.	Claim 21, line 2 & 3, change “support post” to –support post of the at least one support post--.

Allowable Subject Matter 

2.	Claims 1-9, 11-18, & 21-22 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 12 & 16 and at least in part, because independent claim 1, recite the limitations: “…the support post is coupled with the rail to permit a sliding movement of the support post along the rail to a plurality of fixed positions spaced along a length of the rail, wherein each fixed position locks the support post in relation to the rail when a protrusion provided on the support post engages with locking structure at each fixed position, the protrusion provided on the support post is biased in a first direction toward the rail so as to engage with the locking structure at each fixed position when the support post slidably moves along the rail, and the protrusion includes a gripping head that facilitates disengagement of the protrusion from the locking structure at each fixed position by moving the protrusion in a second direction away from the rail so as to unlock the support post from each fixed position to permit further sliding movement of the support post along the rail.”,
Independent claim 12 recites the limitations: “…each support post of the at least one support post is coupled with the rail to permit a sliding movement of each support post of the at least one support post along the rail to a plurality of fixed positions spaced along a length of the rail, wherein each fixed position locks each support post of the at least one support post in relation to the rail when a protrusion provided on each 4AMENDMENT IN RESPONSE TO OFFICE ACTION DATED JANUARY 19, 2021APPLICATION No. 16/672,942support post of the at least one support post engages with locking structure at each fixed position, the protrusion provided on each support post of the at least one support post is biased in a first direction toward the rail so as to engage with the locking structure at each fixed position when each support post of the at least one support post slidably moves along the rail, and the protrusion includes a gripping head that facilitates disengagement of the protrusion from the locking structure at each fixed position by moving the protrusion in a second direction away from the rail so as to unlock each support post of the at least one support post from each fixed position to permit further sliding movement of each support post of the at least one support post along the rail.”,
Independent claim 16 recites the limitation: “… sliding at least one support post of the plurality of support posts along a length of the rail, wherein the rail includes a plurality of fixed positions spaced along the length of the rail, and each fixed position includes a locking structure; locking the at least one support post of the plurality of support posts at one of the fixed positions with the rail when the at least one support post of the plurality of support posts is moved such that a protrusion provided on the at least one support post of the plurality of support posts engages with the locking structure of a corresponding fixed position along the rail, wherein the protrusion provided on the at least one support post of the plurality of support posts is biased in a 
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 12 & 16 are believed to render said claims and all claims depending therefrom (claims 2-9, 11, 13-15, 17-18 & 21-22) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835


/STEPHEN S SUL/Primary Examiner, Art Unit 2835